DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a series of Lyapunov exponents" in lines 2-3.  Claim 1, in which claim 4 depends, previously recited "a series of Lyapunov exponents" in line 10, it is unclear whether the limitation in claim 4, lines 2-3 is referring to the series of Lyapunov exponents as previously recited or a separate series of Lyapunov exponents. For examination purposes, the Examiner has interpreted "a series of Lyapunov exponents" in claim 4, lines 2-3 as "the series of Lyapunov exponents".
Claim 5 recites the limitation "the cap with a plurality of electroencephalogram electrodes connected a subject" in lines 1-2.  Claim 1, in which claim 5 depends, previously recited "a cap with a plurality of electroencephalogram electrodes connected to a subject" in line 3, it is unclear whether the limitation in claim 5, lines 1-2 is referring to the plurality of 
Claim 8 recites the limitation "a display device" in line 1.  Claim 1, in which claim 8 depends, previously recited "a display device" in line 4, it is unclear whether the limitation in claim 8, line 1 is referring to the display device as previously recited or a separate display device. For examination purposes, the Examiner has interpreted "a display device" in claim 8, line 1 as "the display device".
Claim 9 recites the limitation "a subject" in line 3.  Claim 9 previously recited "a subject" in line 1, it is unclear whether the limitation in claim 9, line 3 is referring to the subject as previously recited or a separate subject. For examination purposes, the Examiner has interpreted "a subject" in claim 9, line 3 as "the subject".
Claim 9 recites the limitation "a subject" in line 5.  Claim 9 previously recited "a subject" in line 1, it is unclear whether the limitation in claim 9, line 5 is referring to the subject as previously recited or a separate subject. For examination purposes, the Examiner has interpreted "a subject" in claim 9, line 5 as "the subject".
Claims 10-16 are rejected due to their dependence on claim 9.
Claim 11 recites the limitation "determining the electroencephalogram data is associated with an epileptic seizure based upon a series of Lyapunov exponents" in lines 1-3.  Claim 9, in which claim 11 depends, previously recited "determining the electroencephalogram data is associated with an epileptic seizure based upon the series of Lyapunov exponents" in lines 7-8, it 
Claim 12 recites the limitation "processing the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents" in lines 1-3.  Claim 9, in which claim 12 depends, previously recited " processing the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents" in lines 5-6, it is unclear whether the limitation in claim 12, lines 1-3 is referring to the same step of processing as previously recited or a separate step of processing. For examination purposes, the Examiner has interpreted "processing the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents" in claim 12, lines 1-3 as "the processing the electroencephalogram data associated with the subject using the set of Kantz algorithm parameters to identify the series of Lyapunov exponents".
Claim 14 recites the limitation "generating the set of Kantz algorithm parameters" in lines 1-2.  Claim 9, in which claim 14 depends, previously recited "generating a set of Kantz algorithm parameters" in line 4, it is unclear whether the limitation in claim 14, lines 1-2 is referring to the same step of generating parameters as previously recited or a separate step of generating parameters. For examination purposes, the Examiner has interpreted "generating the set of Kantz 
Claim 15 recites the limitation "determining the electroencephalogram data is associated with an epileptic seizure" in lines 1-2.  Claim 9, in which claim 15 depends, previously recited "determining the electroencephalogram data is associated with an epileptic seizure" in line 7, it is unclear whether the limitation in claim 15, lines 1-2 is referring to the same step of determining as previously recited or a separate step of determining. For examination purposes, the Examiner has interpreted "determining the electroencephalogram data is associated with an epileptic seizure" in claim 15, lines 1-2 as "the determining the electroencephalogram data is associated with the epileptic seizure".
Claim 16 recites the limitation "electroencephalogram data associated with a subject" in lines 2-3.  Claim 9, in which claim 16 depends, previously recited "electroencephalogram data associated with a subject " in lines 3, it is unclear whether the limitation in claim 16, lines 2-3 is referring to the electroencephalogram data associated with a subject as previously recited or a separate electroencephalogram data associated with a subject. For examination purposes, the Examiner has interpreted "electroencephalogram data associated with a subject" in claim 16, lines 2-3 as "the electroencephalogram data associated with the subject".
Claim 17 recites the limitation "a subject" in line 3.  Claim 17 previously recited "a subject" in line 1, it is unclear whether the limitation in claim 17, line 3 is referring to the subject as previously recited or a separate subject. For examination purposes, the Examiner has interpreted "a subject" in claim 17, line 3 as "the subject".
Claim 17 recites the limitation "a subject" in line 8.  Claim 17 previously recited "a subject" in line 1, it is unclear whether the limitation in claim 17, line 8 is referring to the subject 
Claims 18-20 are rejected due to their dependence on claim 17.
Claim 19 recites the limitation "determining the electroencephalogram data is associated with an epileptic seizure based upon a series of Lyapunov exponents" in lines 1-2.  Claim 17, in which claim 19 depends, previously recited "determining the electroencephalogram data is associated with an epileptic seizure based upon the series of Lyapunov exponents" in lines 13-14, it is unclear whether the limitation in claim 19, lines 1-2 is referring to the same step of determining as previously recited or a separate step of determining. For examination purposes, the Examiner has interpreted "determining the electroencephalogram data is associated with an epileptic seizure based upon a series of Lyapunov exponents" in claim 19, lines 1-2 as "the determining the electroencephalogram data is associated with the epileptic seizure based upon the series of Lyapunov exponents".
Claim 20 recites the limitation "determining the electroencephalogram data is associated with an epileptic seizure" in lines 1-2.  Claim 17, in which claim 20 depends, previously recited "determining the electroencephalogram data is associated with an epileptic seizure" in line 13, it is unclear whether the limitation in claim 20, lines 1-2 is referring to the same step of determining as previously recited or a separate step of determining. For examination purposes, the Examiner has interpreted "determining the electroencephalogram data is associated with an epileptic seizure" in claim 20, lines 1-2 as "the determining the electroencephalogram data is associated with the epileptic seizure".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 8, 9, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (U.S. Pub. No. 2013/0035579) (applicant disclosed) in view of McNair et al. (U.S. Pat. No. 10098582).
Regarding claim 1, Le discloses:
A system for detecting a seizure associated with a subject (paragraphs 0018 and 0049 disclose a computer system for collecting EEG signals used for detecting a seizure), the system comprising: a cap (neuroheadset) with a plurality of electroencephalogram electrodes that can be connected to a subject (paragraphs 0019-0020 disclose a neuroheadset that distributed EEG sensors around the user’s head); an electroencephalogram machine (EEG data recording system) connected to the cap that records electroencephalogram data (paragraph 0018 discloses an EEG data recording system configured to receive and store EEG data); a display device (paragraphs 0024 and 0067 disclose wherein the system can include a device for displaying the measured data); and a computer system in communication with the electroencephalogram recording machine (paragraphs 0018 and 0020 discloses wherein the EEG data recording system is in communication or connection with a local computer or other data collection device), the computer system being configured to: receive electroencephalogram data (paragraphs 0018 and 0020 discloses wherein a computer system collects EEG signal data); process the electroencephalogram data associated with a subject to identify a series of Lyapunov exponents (paragraph 0035 discloses wherein the system can calculate or identify Lyapunov exponent from the EEG signal data); determine the electroencephalogram data is associated with an epileptic seizure based upon the series of Lyapunov exponents (paragraphs 0033, 0039, and 0060 discloses wherein the system can determine if the EEG data is associated with a neurological condition and paragraphs 0014, 0023, 0049, and 0066 disclose wherein the neurological impairments or conditions can include epilepsy or epileptic seizures); and cause the display device to display a representation of the series of Lyapunov exponents (paragraphs 0024 and 0067 disclose wherein the analyzed data can be displayed on a device such as a smartphone).
Yet Le does not disclose:
generate a set of Kantz algorithm parameters; process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents.
However in the same field of EEG analysis systems, McNair discloses:
generate a set of Kantz algorithm parameters (Column 5, lines 36-61, column 11, lines 33-38, column 14, lines 55-67, and column 15, lines 1-32 disclose setting up and utilizing the Kantz algorithm to determine the Lyapunov exponents); process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents (Column 5, lines 36-61, column 11, lines 33-38, column 14, lines 55-67, and column 15, lines 1-32 disclose setting up and utilizing the Kantz algorithm to determine the Lyapunov exponents for the time series).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate generate a set of Kantz algorithm parameters; process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents, as taught by McNair, in order to produce more stable results for analyzing small number time series data (Column 14, lines 55-65). 

further comprising a database that stores a plurality of historical Lyapunov exponents associated with seizure activity and wherein the computer system determines the electroencephalogram data is associated with an epileptic seizure based upon a series of Lyapunov exponents by comparing the series of Lyapunov exponents generated from the electroencephalogram data to the plurality of historical Lyapunov exponents associated with seizure activity stored in the database (paragraphs 0018, 0020, and 0031 disclose wherein recorded synchronization patterns of EEG signals associated with neurological conditions, are stored in a data storage module (database) for later analysis and determination of neurological conditions and paragraph 0035 discloses wherein the synchronization patterns of EEG patterns includes Lyapunov exponents and paragraphs 0014, 0023, 0049, and 0066 disclose wherein the neurological impairments or conditions can include epilepsy or epileptic seizures).
Regarding claim 5, Le in view of McNair discloses the system of claim 1, and Le further discloses:
wherein the electroencephalogram data is derived from the cap with a plurality of electroencephalogram electrodes connected a subject who has been administered an electroencephalogram exam (paragraphs 0020 and 0053 disclose wherein the electroencephalogram data is recorded from the neuroheadset on the scalp of the user and wherein the measurements or exam can be performed in a commercial or residential setting).

wherein the computer generates the set of Kantz algorithm parameters by identifying an optimal set of Kantz algorithm parameters determined by iteratively evaluating possible values for each parameter using historical EEG data
However in the same field of EEG analysis systems, McNair discloses:
wherein the computer generates the set of Kantz algorithm parameters by identifying an optimal set of Kantz algorithm parameters determined by iteratively evaluating possible values for each parameter using historical EEG data (column 14, lines 39-67, and column 15, lines 1-32 disclose wherein the Kantz algorithm is used for determining the Lyapunov exponents by calculating a single representative number for each time series of the EEG data (historical EEG data) wherein the number is calculated by applying a function to the entire time series (iteratively evaluating)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate, wherein the computer generates the set of Kantz algorithm parameters by identifying an optimal set of Kantz algorithm parameters determined by iteratively evaluating possible values for each parameter using historical EEG data, as taught by McNair, in order to produce more stable results for analyzing small number time series data (Column 14, lines 55-65).
Regarding claim 8, Le in view of McNair discloses the system of claim 1, and Le further discloses:
a display device and wherein the computer system is configured to generate a rendering of the series of Lyapunov exponents identified from electroencephalogram data associated with a paragraph 0067 discloses a display configured for providing feedback and processed output to the patient and/or healthcare provider and paragraph 0035 discloses wherein the synchronization patterns of EEG patterns includes Lyapunov exponents).
Yet Le does not disclose:
wherein the electroencephalogram data associated with a subject is generated using the set of Kantz algorithm parameters.
However in the same field of EEG analysis systems, McNair discloses:
wherein the electroencephalogram data associated with a subject is generated using the set of Kantz algorithm parameters (Column 5, lines 36-61, column 11, lines 33-38, column 14, lines 55-67, and column 15, lines 1-32 disclose setting up and utilizing the Kantz algorithm to determine the Lyapunov exponents).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate wherein the electroencephalogram data associated with a subject is generated using the set of Kantz algorithm parameters, as taught by McNair, in order to produce more stable results for analyzing small number time series data (Column 14, lines 55-65). 
Regarding claim 9, Le discloses:
A computer-implemented method for detecting a seizure associated with a subject (paragraphs 0018 and 0049 disclose a computer system for collecting EEG signals used for detecting a seizure), the method executed by one or more computer systems and comprising: receiving electroencephalogram data associated with a subject (paragraphs 0018 and 0020 discloses wherein a computer system collects EEG signal data from a subject); processing the electroencephalogram data associated with a subject to identify a series of Lyapunov paragraph 0035 discloses wherein the system can calculate or identify Lyapunov exponent from the EEG signal data); and determining the electroencephalogram data is associated with an epileptic seizure based upon the series of Lyapunov exponents (paragraphs 0033, 0039, and 0060 discloses wherein the system can determine if the EEG data is associated with a neurological condition and paragraphs 0014, 0023, 0049, and 0066 disclose wherein the neurological impairments or conditions can include epilepsy or epileptic seizures).
Yet Le does not disclose:
generating a set of Kantz algorithm parameters; process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents.
However in the same field of EEG analysis systems, McNair discloses:
generating a set of Kantz algorithm parameters (Column 5, lines 36-61, column 11, lines 33-38, column 14, lines 55-67, and column 15, lines 1-32 disclose setting up and utilizing the Kantz algorithm to determine the Lyapunov exponents); process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents (Column 5, lines 36-61, column 11, lines 33-38, column 14, lines 55-67, and column 15, lines 1-32 disclose setting up and utilizing the Kantz algorithm to determine the Lyapunov exponents for the time series).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate generating a set of Kantz algorithm parameters; process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents, as taught by 
Regarding claim 11, Le in view of McNair discloses the method of claim 9, and Le further discloses:
wherein determining the electroencephalogram data is associated with an epileptic seizure based upon a series of Lyapunov exponents includes comparing the series of Lyapunov exponents generated from the electroencephalogram data to a plurality of historical Lyapunov exponents associated with seizure activity stored in the database (paragraphs 0018, 0020, and 0031 disclose wherein recorded synchronization patterns of EEG signals associated with neurological conditions, are stored in a data storage module (database) for later analysis and determination of neurological conditions and paragraph 0035 discloses wherein the synchronization patterns of EEG patterns includes Lyapunov exponents and paragraphs 0014, 0023, 0049, and 0066 disclose wherein the neurological impairments or conditions can include epilepsy or epileptic seizures).
Regarding claim 13, Le in view of McNair discloses the method of claim 9, and Le further discloses:
wherein the electroencephalogram data is derived from a subject who has been administered an electroencephalogram exam by way of electroencephalogram input devices attached to the subject (paragraphs 0020 and 0053 disclose wherein the electroencephalogram data is recorded from the neuroheadset on the scalp of the user and wherein the measurements or exam can be performed in a commercial or residential setting).

wherein generating the set of Kantz algorithm parameters comprises identifying an optimal set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical EEG data.
However in the same field of EEG analysis systems, McNair discloses:
wherein generating the set of Kantz algorithm parameters comprises identifying an optimal set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical EEG data (column 14, lines 39-67, and column 15, lines 1-32 disclose wherein the Kantz algorithm is used for determining the Lyapunov exponents by calculating a single representative number for each time series of the EEG data (historical EEG data) wherein the number is calculated by applying a function to the entire time series (iteratively evaluating)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate wherein generating the set of Kantz algorithm parameters comprises identifying an optimal set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical EEG data, as taught by McNair, in order to produce more stable results for analyzing small number time series data (Column 14, lines 55-65).
Regarding claim 16, Le in view of McNair discloses the method of claim 9, and Le further discloses:
wherein the computer generates a rendering of the series of Lyapunov exponents identified from electroencephalogram data associated with a subject (paragraph 0067 discloses a display configured for providing feedback and processed output to the patient and/or healthcare provider and paragraph 0035 discloses wherein the synchronization patterns of EEG patterns includes Lyapunov exponents).
Yet Le does not disclose:
wherein the electroencephalogram data associated with a subject is generated using the set of Kantz algorithm parameters.
However in the same field of EEG analysis systems, McNair discloses:
wherein the electroencephalogram data associated with a subject is generated using the set of Kantz algorithm parameters (Column 5, lines 36-61, column 11, lines 33-38, column 14, lines 55-67, and column 15, lines 1-32 disclose setting up and utilizing the Kantz algorithm to determine the Lyapunov exponents).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate wherein the electroencephalogram data associated with a subject is generated using the set of Kantz algorithm parameters, as taught by McNair, in order to produce more stable results for analyzing small number time series data (Column 14, lines 55-65).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of McNair, as applied to claims 1 and 9, and further in view of Sabesan et al. (U.S. Pub. No. 2010/0286747).
Regarding claim 2, Le in view of McNair discloses the system of claim 1, and Le further discloses:
wherein the electroencephalogram data includes a data sample acquired over a time period (Le discloses wherein the EEG signal can be acquired for any length of time).

wherein the EEG data is acquired over a time period of 12 seconds or less.
However, in the same field of EEG systems for seizure analysis, Sabesan discloses:
wherein the EEG data is acquired over a time period of 12 seconds or less (paragraph 0052 discloses wherein the EEG data is acquired for 10.24 seconds).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the EEG data is acquired over a time period of 12 seconds or less, as taught by Sabesan, as a simple substation for the undisclosed acquisition time period of Le, to achieve the predictable result of analyzing EEG signal data for determine characteristics associated with seizure events. 
Regarding claim 10, Le in view of McNair discloses the method of claim 9, and Le further discloses:
wherein the electroencephalogram data includes a data sample acquired over a time period (Le discloses wherein the EEG signal can be acquired for any length of time).
Yet Le does not disclose:
wherein the EEG data is acquired over a time period of 12 seconds or less.
However, in the same field of EEG systems for seizure analysis, Sabesan discloses:
wherein the EEG data is acquired over a time period of 12 seconds or less (paragraph 0052 discloses wherein the EEG data is acquired for 10.24 seconds).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the EEG data is acquired over a time period of 12 seconds or less, as taught by Sabesan, as a simple . 
Claims 4, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of McNair, as applied to claims 1 and 9, and further in view of Kantz, Holger, “A robust method to estimate the maximal Lyapunov exponent of a time series”, Physics Letters A 185 (1994) pgs. 77-87 (applicant provided).
Regarding claim 4, Le in view of McNair discloses the system of claim 1, yet Le does not disclose:
wherein the computer processes the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents by: plotting a log distance versus evolution time of the electroencephalogram data; and determining a gradient of the plot of log distance versus evolution time.
However, in the same field of EEG signal analysis systems, Kantz discloses:
wherein the computer processes the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents by: plotting a log distance versus evolution time of the electroencephalogram data (page 77 and Section 2 on pages 79-80 disclose wherein the Lyapunov exponents are identified by plotting a log distance versus the evolution of time (x(t)) using a set of algorithms identified by the author Kantz (Kantz algorithms)); and determining a gradient of the plot of log distance versus evolution time (pages 80-81 disclose wherein the slope (gradient) is determined of the plot of log distance versus evolution time). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the 
Regarding claim 12, Le in view of McNair discloses the method of claim 9, yet Le does not disclose:
wherein processing the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents includes: plotting a log distance versus evolution time of the electroencephalogram data; and determining a gradient of the plot of log distance versus evolution time.
However, in the same field of EEG signal analysis systems, Kantz discloses:
wherein processing the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents includes: plotting a log distance versus evolution time of the electroencephalogram data (page 77 and Section 2 on pages 79-80 disclose wherein the Lyapunov exponents are identified by plotting a log distance versus the evolution of time (x(t)) using a set of algorithms identified by the author Kantz (Kantz algorithms)); and determining a gradient of the plot of log distance versus evolution time (pages 80-81 disclose wherein the slope (gradient) is determined of the plot of log distance versus evolution time). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein 
Regarding claim 17, Le discloses:
A computer-implemented method for detecting a seizure associated with a subject (paragraphs 0018 and 0049 disclose a computer system for collecting EEG signals used for detecting a seizure), the method executed by one or more computer systems and comprising: receiving electroencephalogram data associated with a subject who has been administered an electroencephalogram exam by way of electroencephalogram input devices attached to the subject (paragraphs 0018 and 0020 discloses wherein a computer system collects EEG signal data from a subject and paragraphs 0020 and 0053 disclose wherein the electroencephalogram data is recorded from the neuroheadset on the scalp of the user and wherein the measurements or exam can be performed in a commercial or residential setting); processing the electroencephalogram data associated with a subject to identify a series of Lyapunov exponents (paragraph 0035 discloses wherein the system can calculate or identify Lyapunov exponent from the EEG signal data); and determining the electroencephalogram data is associated with an epileptic seizure based upon the series of Lyapunov exponents (paragraphs 0033, 0039, and 0060 discloses wherein the system can determine if the EEG data is associated with a neurological condition and paragraphs 0014, 0023, 0049, and 0066 disclose wherein the neurological impairments or conditions can include epilepsy or epileptic seizures).
Yet Le does not disclose:
identifying an optimal set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical EEG data; process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents
However in the same field of EEG analysis systems, McNair discloses:
identifying an optimal set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical EEG data (column 14, lines 39-67, and column 15, lines 1-32 disclose wherein the Kantz algorithm is used for determining the Lyapunov exponents by calculating a single representative number for each time series of the EEG data (historical EEG data) wherein the number is calculated by applying a function to the entire time series (iteratively evaluating)); process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents (Column 5, lines 36-61, column 11, lines 33-38, column 14, lines 55-67, and column 15, lines 1-32 disclose setting up and utilizing the Kantz algorithm to determine the Lyapunov exponents for the time series)
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate identifying an optimal set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical EEG data, as taught by McNair, in order to produce more stable results for analyzing small number time series data (Column 14, lines 55-65).

wherein the processing the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents is done by: plotting a log distance versus evolution time of the electroencephalogram data; and determining a gradient of the plot of log distance versus evolution time.
However, in the same field of EEG signal analysis systems, Kantz discloses:
wherein the computer processes the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents by: plotting a log distance versus evolution time of the electroencephalogram data (page 77 and Section 2 on pages 79-80 disclose wherein the Lyapunov exponents are identified by plotting a log distance versus the evolution of time (x(t)) using a set of algorithms identified by the author Kantz (Kantz algorithms)); and determining a gradient of the plot of log distance versus evolution time (pages 80-81 disclose wherein the slope (gradient) is determined of the plot of log distance versus evolution time). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the computer processes the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents by: plotting a log distance versus evolution time of the electroencephalogram data; and determining a gradient of the plot of log distance versus evolution time, as taught by Kantz, in order to get more precise data with a high confidence level when other methods might yield varied or wildly different results (page 79).  

wherein determining the electroencephalogram data is associated with an epileptic seizure based upon a series of Lyapunov exponents includes comparing the series of Lyapunov exponents generated from the electroencephalogram data to a plurality of historical Lyapunov exponents associated with seizure activity stored in the database (paragraphs 0018, 0020, and 0031 disclose wherein recorded synchronization patterns of EEG signals associated with neurological conditions, are stored in a data storage module (database) for later analysis and determination of neurological conditions and paragraph 0035 discloses wherein the synchronization patterns of EEG patterns includes Lyapunov exponents and paragraphs 0014, 0023, 0049, and 0066 disclose wherein the neurological impairments or conditions can include epilepsy or epileptic seizures).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of McNair, as applied to claim 1, and further in view of Chaovalitwongse et al. (U.S. Pat. No. 7461045).
Regarding claim 7, Le in view of McNair discloses the system of claim 1, yet Le does not disclose:
wherein the computer determines the electroencephalogram data is associated with an epileptic seizure by: computing a rate of change of the series of Lyapunov exponents; and comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold; and detecting the epileptic seizure when the rate of change exceeds the threshold.
However, in the same field of EEG systems for seizure analysis, Chaovalitwongse discloses:
column 4, lines 27-67 and column 5, lines 1-15 disclose wherein the system determines epileptic seizures by examining and determining changes in the state of the system including Lyapunov exponents which represent dynamical measurements of series data); and comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold (column 13, lines 28-37 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value); and detecting the epileptic seizure when the rate of change exceeds the threshold (column 13, lines 6-67 and column 14, lines 1-11 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value in order to calculate seizure events).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the computer determines the electroencephalogram data is associated with an epileptic seizure by: computing a rate of change of the series of Lyapunov exponents; and comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold; and detecting the epileptic seizure when the rate of change exceeds the threshold, as taught by Chaovalitwongse, in order to quickly and accurately warn the subject of impending seizures through transition detection of Lyapunov exponent values. 
Regarding claim 15, Le in view of McNair discloses the method of claim 9, yet Le does not disclose:
wherein determining the electroencephalogram data is associated with an epileptic seizure further comprises computing a rate of change of the series of Lyapunov exponents; and 
However, in the same field of EEG systems for seizure analysis, Chaovalitwongse discloses:
wherein determining the electroencephalogram data is associated with an epileptic seizure further comprises computing a rate of change of the series of Lyapunov exponents (column 4, lines 27-67 and column 5, lines 1-15 disclose wherein the system determines epileptic seizures by examining and determining changes in the state of the system including Lyapunov exponents which represent dynamical measurements of series data); and comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold (column 13, lines 28-37 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value); and detecting the epileptic seizure when the rate of change exceeds the threshold (column 13, lines 6-67 and column 14, lines 1-11 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value in order to calculate seizure events).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein determining the electroencephalogram data is associated with an epileptic seizure further comprises computing a rate of change of the series of Lyapunov exponents; and comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold; and detecting the epileptic seizure when the rate of change exceeds the threshold, as taught by Chaovalitwongse, in order to quickly and accurately warn the subject of impending seizures through transition detection of Lyapunov exponent values.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of McNair and Kantz, as applied to claim 17, and further in view of Sabesan.
Regarding claim 18, Le in view of McNair and Kantz discloses the method of claim 17, and Le further discloses:
wherein the electroencephalogram data includes a data sample acquired over a time period (Le discloses wherein the EEG signal can be acquired for any length of time).
Yet Le does not disclose:
wherein the EEG data is acquired over a time period of 12 seconds or less.
However, in the same field of EEG systems for seizure analysis, Sabesan discloses:
wherein the EEG data is acquired over a time period of 12 seconds or less (paragraph 0052 discloses wherein the EEG data is acquired for 10.24 seconds).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the EEG data is acquired over a time period of 12 seconds or less, as taught by Sabesan, as a simple substation for the undisclosed acquisition time period of Le, to achieve the predictable result of analyzing EEG signal data for determine characteristics associated with seizure events. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of McNair and Kantz, as applied to claim 17, and further in view of Chaovalitwongse.
Regarding claim 20, Le in view of McNair and Kantz discloses the method of claim 17, yet Le does not disclose:
wherein determining the electroencephalogram data is associated with an epileptic seizure further comprises computing a rate of change of the series of Lyapunov exponents; and 
However, in the same field of EEG systems for seizure analysis, Chaovalitwongse discloses:
wherein determining the electroencephalogram data is associated with an epileptic seizure further comprises computing a rate of change of the series of Lyapunov exponents (column 4, lines 27-67 and column 5, lines 1-15 disclose wherein the system determines epileptic seizures by examining and determining changes in the state of the system including Lyapunov exponents which represent dynamical measurements of series data); and comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold (column 13, lines 28-37 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value); and detecting the epileptic seizure when the rate of change exceeds the threshold (column 13, lines 6-67 and column 14, lines 1-11 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value in order to calculate seizure events).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein determining the electroencephalogram data is associated with an epileptic seizure further comprises computing a rate of change of the series of Lyapunov exponents; and comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold; and detecting the epileptic seizure when the rate of change exceeds the threshold, as taught by Chaovalitwongse, in order to quickly and accurately warn the subject of impending seizures through transition detection of Lyapunov exponent values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW KREMER/Primary Examiner, Art Unit 3791